Citation Nr: 0945403	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  09-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for status post right 
total knee replacement due to traumatic arthritis, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to 
December 1970.  He was awarded the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
St. Louis, Missouri.  In a letter dated approximately one 
week later in the same month, the RO in Pittsburgh, 
Pennsylvania notified the Veteran of that decision.  [Due to 
the location of the Veteran's residence, the jurisdiction of 
his appeal remains with the RO in Pittsburgh, Pennsylvania.]  


REMAND

In the substantive appeal received at the RO in June 2009, 
the Veteran asked to testify at a hearing conducted before a 
Veterans Law Judge (VLJ) at the RO.  In a cover memorandum 
attached to the substantive appeal, the Veteran's 
representative stated that the Veteran "elects a video 
conference."  In the July 2009 Statement of Representative 
in Appealed Case, the representative noted that the Veteran 
requested a Travel Board hearing on his substantive appeal.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:  

Obtain clarification from the Veteran as 
to whether he desires to testify before a 
VLJ at an in-person hearing at the RO or 
at videoconference hearing.  Then, notify 
him of the scheduling of his requested 
hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


